DETAILED ACTION


1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the application filed 03/22/2022 and the interview on 06/27/2022.

Claims 21-23, 26-43, 45-47, and 49-53 are pending in the application.  Claims 1-20, 24, 25, 44, and 48 have been cancelled.  Claims 51-53 have been added.  Claims 21-23, 26-43, 45-47, and 49-53 have been examined and allowed.

Information Disclosure Statement

2.	The Applicants’ Information Disclosure Statements (filed 05/19/2022, 06/15/2022, 06/22/2022, and 06/28/2022) have been received, entered into the record, and considered.  

Drawings


3.	The drawings filed 03/22/2022 are accepted by the examiner.




EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Joseph Hetz (Reg. No. 41070) on 06/27/2022. 
This listing of claims will replace all prior versions and listings of claims in the application.

	Claims 1-20 (Cancelled)  

21. (Currently Amended) A non-transitory computer-readable which when executed by a processor of a computerized device, perform operations comprising: 
creating at least one software process, the at least one software process configured to be associated with one or more queueable objects operative within the multi-node compute environment, the at least one software process comprising an event policy; 
monitoring 
detecting, based at least on the monitoring, 
automatically performing via the at least one software process and based on the detection, ,
wherein the input relating to the one or more queueable objects comprises a specification of a particular quality of service (QoS) requiring enablement of at least one special service of the multi-node compute environment, and
wherein the at least one special service of the multi-node compute environment comprises a service which automatically provisions one or more resources of the multi-node compute environment, the provisioned one or more resources necessary to support the particular QoS.  

22. (Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the automatically performing automatically performing without further user input or intervention.  

23. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein the at least one software process is configured to operate at a first layer of abstraction, and the one or more queueable objects operate within the multi-node compute environment a second layer of abstraction, the second layer of abstraction being below the first layer of abstraction[[;]].  

24. (Cancelled) 

25. (Cancelled) 

26. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein the at least one special service of the multi-node compute environment comprises a service which provisions one or more dedicated resources of the multi-node compute environment.  

27. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein: 
the one or more queueable objects comprise one or more rolling maintenance tasks, the one or more rolling maintenance tasks configured to perform node-by-node software updates on at least a portion of a plurality of nodes of the multi-node compute environment; and 
the input relating to the one or more queueable workload objects further comprises a specification of at least one of an application software update or an operating system (OS) update.  

28. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein the automatic provisioning of the one or more resources of the multi-node compute environment comprises 

29. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein the one or more steps necessary to implement one or more requirements specified by a user-configured input to the multi-node compute environment further comprise (i) launching one or more software applications; and (ii) termination of one or more software applications.  

30. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein: 
the software process comprises at least one software object that is queueable within a queue associated with a computerized scheduler process of the multi-node compute environment; and 
the automatically performing the one or more steps necessary to implement the one or more requirements comprises automated performance of actions on resources that are not schedulable by the computerized scheduler process.  

31. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein: 
the one or more queueable objects operative within the multi-node compute environment comprise one or more compute jobs, the one or more compute jobs scheduled onto one or more respective resources of the multi-node compute environment by a computerized scheduler process of the multi-node compute environment; and 
the automatically performing the one or more steps necessary to implement the one or more requirements comprises automated performance of actions on resources that are not schedulable by the computerized scheduler process.  

32. (Currently Amended) The non-transitory computer-readable storage medium of claim 31, wherein the actions on the resources that are not schedulable by the computerized scheduler process comprise actions which are necessary for running at least some of the one or more compute jobs within the multi- node compute environment.  

33. (Currently Amended) The non-transitory computer-readable storage medium of claim 32, wherein the actions which are necessary for running at least some of the one or more compute jobs within the multi- node compute environment comprise actions which must be completed before any running of the at least some of the compute jobs is started.  

34. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein: 
the one or more queueable objects operative within the multi-node compute environment comprise one or more compute jobs; and 
the at least one trigger condition associated with the event policy comprises meeting at least one temporal criterion relating to execution of the one or more compute jobs.  

35. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein: 
the one or more queueable objects operative within the multi-node compute environment comprise one or more compute jobs; and 
the at least one trigger condition associated with the event policy comprises meeting or exceeding a required level of resources necessary to run the one or more compute jobs.  

36. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein: 
the one or more queueable objects operative within the multi-node compute environment comprise one or more compute jobs, the one or more compute jobs constrained to run within a prescribed compute space of the multi-node compute environment by a computerized scheduler process of the multi-node compute environment; and 
the automatically performing the one or more steps necessary to implement the one or more requirements comprises automatically performing actions outside of or not constrained by the prescribed compute space.  

37. (Currently Amended) The non-transitory computer-readable storage medium of claim 21, wherein the one or more queueable objects operative within the multi-node compute environment comprise one or more workload items having one or more reservations for resources within the multi-node compute environment associated therewith.  

38. (Currently Amended) A non-transitory computer-readable which when executed by a processor of a computerized device, perform operations comprising: 
creating at least one software object, the at least one software object configured to implement a first workload management object event policy; 
associating the at least one software object with at least one queueable workload object; 
monitoring 
performing, via the at least one software object, of one or more actions configured to provision at least one of (i) the multi-node compute environment, or (ii) a resource external to the multi-node compute environment, the 
one or more requirements specified in a workload submission to the multi-
node compute environment; and 
one or more parameters associated with the at least one queueable 
workload object meeting a prescribed criterion as detected by the monitoring,
wherein: 
the creation of the at least one software object comprises creation of a job which is queueable within a queue associated with execution of workload by the multi-node compute environment; and 
the association of the at least one software object with at least one queueable workload object comprises association with at least one queueable workload object utilizing a reservation for compute resources within the multi-node compute environment associated therewith.  

39. (Currently Amended) The non-transitory computer-readable storage medium of claim 38, wherein: 
the execution of the at least one queueable workload object is not performed or caused by the at least one software process; and 
the prescribed criterion is specified at least in part by the first workload management object event policy.  

40. (Currently Amended) The non-transitory computer-readable storage medium of claim 38, wherein the one or more actions comprise launch of a second software object, the second software object configured to implement a second workload management object event policy that has at least one dependency on completion of the one or more actions.  

41. (Currently Amended) The non-transitory computer-readable storage medium of claim 38, wherein the one or more actions comprise launch of a second software object, the second software object configured to implement a second workload management object event policy that has at least one dependency on results produced by execution of the at least one queueable workload object.  

42. (Currently Amended) The non-transitory computer-readable storage medium of claim 38, wherein the one or more actions caused to be performed are associated with resources not managed by a compute workload scheduler process of the multi-node compute environment.  

43. (Currently Amended) The non-transitory computer-readable storage medium of claim 38, wherein the instructions are further configured to specify one or more resource requirements associated with performance of the one or more actions via the first workload management object event policy.  

44. (Cancelled) 

45. (Currently Amended) A method of operating a multi-node compute cluster having a plurality of compute nodes, a workload scheduler process, and a software process operating on resources external to the scheduler process and configured to manage one or more aspects of provisioning of the plurality of compute nodes in support of a user-specified compute workload submission to the multi-node compute cluster, the method comprising: 
creating the software process, the software process configured to implement a workload management object event policy associated with the user-specified compute workload submission; 
monitoring at least one condition specified by the workload management object event policy, the at least one condition associated with at least one of the one or more of the plurality of nodes; 
based at least on the monitoring, performing one or more steps associated with the software process, the one or more steps configured to effect provisioning of the at least one of the one or more of the plurality of nodes to support at least one of a resource requirement or quality requirement specified by the user-specified compute workload submission; 
monitoring for successful completion of the one or more steps; and 

wherein: 
the monitoring for successful completion comprises monitoring a health or failure check of the at least one of the plurality of nodes; and
the  releasing the at least one of the one or more of the plurality of nodes comprises causing the releasing only upon successful completion of the health or failure check of the at least one of the plurality of nodes.  

46. (Currently amended) The method of claim 45, wherein the monitoring the at least one condition further comprises monitoring for completion of execution by the one or more of the plurality of nodes, of one or more queueable workload objects that are not associated with the user-specified compute workload submission.  

47. (Currently Amended) The method of claim 46, wherein the 

48. (Cancelled) 

49. (Previously Presented) The method of claim 45, wherein the software process is configured to run on one or more computerized apparatus of the multi-node compute environment other than the at least one of the one or more of the plurality of nodes.  

50. (Currently Amended) Non-transitory computer readable , perform operations comprising: 
creating a software process, the software process configured to implement a workload management object event policy, the workload management object event policy relating to at least one aspect of processing of at least a portion of a compute workload submission to the compute cluster; 

based at least on the monitoring, performing one or more steps associated with the software process, the one or more steps configured to effect provisioning of at least one of the plurality of compute nodes to support the one or more requirements specified by the compute workload submission, the provisioning utilizing at least one resource external to the compute environment; 

based at least on the successful completion, releasing the at least one of the plurality of compute nodes, the release enabling the at least one of the plurality of compute nodes to be used for execution of queueable workload objects associated with the compute workload submission,
wherein: 
the monitoring of the at least one condition of the compute cluster comprises monitoring a health or failure check of at least part of the compute cluster; and 
the performing the one or more steps configured to effect provisioning of the at least one of the one or more of the plurality of nodes comprises causing the performance only upon successful completion of the health or failure check of the compute cluster.  

51. (New) The non-transitory computer-readable storage medium of claim 50, wherein the monitoring the at least one condition comprises monitoring for completion of execution by the one or more of the plurality of nodes, of one or more queueable workload objects that are not associated with the user-specified compute workload submission.  

52. (New) The non-transitory computer-readable storage medium of claim 50, wherein the performing the one or more steps associated with the software process further comprises causing restart of the one or more of the plurality of nodes before execution of the one or more queueable workload objects that are associated with the user-specified compute workload submission.  

53. (New) The non-transitory computer-readable storage medium of claim 50, wherein the software process is configured to run on one or more computerized apparatus of the multi-node compute environment other than the at least one of the one or more of the plurality of nodes.  

REASONS FOR ALLOWANCE
	

5.	Claims 21-23, 26-43, 45-47, and 49-53 are allowed.
The following is an examiner’s statement of reasons for allowance:

The terminal disclaimers, in connection with US patents: 8271980,  9152455,  9575805, 10585704, and 11144355, and US applications 17/700808 and 17/700787 filed 06/27/2022 have been approved. 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 21, 38, 45, and 50.  

The features as recited in independent claim 21: “monitoring at least one operational aspect of the multi-node compute environment; detecting, based at least on the monitoring, at least one trigger condition associated with the event policy; and 
automatically performing via the at least one software process and based on the detection, one or more steps necessary to implement one or more requirements specified by a user-configured input to the multi-node compute environment, the input relating to the one or more queueable objects, wherein the input relating to the one or more queueable objects comprises a specification of a particular quality of service (QoS) requiring enablement of at least one special service of the multi-node compute environment, and wherein the at least one special service of the multi-node compute environment comprises a service which automatically provisions one or more resources of the multi-node compute environment, the provisioned one or more resources necessary to support the particular QoS”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 38: “monitoring the at least one queueable workload object during execution thereof, and performing, via the at least one software object, of one or more actions configured to provision at least one of (i) the multi-node compute environment, or (ii) a resource external to the multi-node compute environment, the performance of the one or more actions based at least on: one or more requirements specified in a workload submission to the multi-node compute environment; and one or more parameters associated with the at least one queueable workload object meeting a prescribed criterion as detected by the monitoring, wherein: the creation of the at least one software object comprises creation of a job which is queueable within a queue associated with execution of workload by the multi-node compute environment; and the association of the at least one software object with at least one queueable workload object comprises association with at least one queueable workload object utilizing a reservation for compute resources within the multi-node compute environment associated therewith”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 45: “monitoring at least one condition specified by the workload management object event policy, the at least one condition associated with at least one of the one or more of the plurality of nodes; based at least on the monitoring, performing one or more steps associated with the software process, the one or more steps configured to effect provisioning of the at least one of the one or more of the plurality of nodes to support at least one of a resource requirement or quality requirement specified by the user-specified compute workload submission; monitoring for successful completion of the one or more steps; and releasing   when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claim 50: “monitoring at least one condition of the compute cluster associated with one or more requirements specified by the workload management object event policy; based at least on the monitoring, performing one or more steps associated with the software process, the one or more steps configured to effect provisioning of at least one of the plurality of compute nodes to support the one or more requirements specified by the compute workload submission, the provisioning utilizing at least one resource external to the compute environment; monitoring for successful completion of the one or more steps; and based at least on the successful completion, releasing the at least one of the plurality of compute nodes, the release enabling the at least one of the plurality of compute nodes to be used for execution of queueable workload objects associated with the compute workload submission, wherein: the monitoring of the at least one condition of the compute cluster comprises monitoring a health or failure check of at least part of the compute cluster; and the performing the one or more steps configured to effect provisioning of the at least one of the one or more of the plurality of nodes comprises causing the performance only upon successful completion of the health or failure check of the compute cluster”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

6.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199